Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about January 14, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of forcible touching, sexual abuse in the third degree, and attempted assault in the third degree, and placed him with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis to disturb the court’s determinations concerning the credibility of the victim and that of the defense witness (see People v Gaimari, 176 NY 84, 94 [1903]). Concur—Tom, J.P., Williams, Friedman, Marlow and Sweeny, JJ.